Dear Ms. Wooten:
We are in receipt of your request for an Attorney General's opinion with regard to the recall petition directed toward Raymond Hymes, Chief of Police, Village of Powhatan. The registrar of voters certified the recall petition on or around November 4, 1998, and has presented same to the governor on November 6, 1998. Therefore, you have requested an opinion as to whether the governor should issue a proclamation ordering an election to be held for the purpose of voting on the question of recall.
LSA-R.S. 18:1300.3(C) requires the registrar to send the original petition to the governor immediately after certification. Section 1300.7 requires the governor to issue a proclamation, within fifteen days after the petition is presented to him, to order an election to be held for the purpose of voting on the question of recall of the officer if the required number of registered voterssign the petition for recall.
LSA-R.S. 18:1300.3 requires the registrar to certify to (1) the number of names on the petition; (2) the number of qualified electors of the voting area within the parish whose signatures appear on the petition; (3) the total number of electors of the voting area within the parish as of the date of the filing of the petition with the secretary of state; and to indicate on the petition the number of names who are not electors of the voting area.
The recall petition, containing 4 pages, was certified by the registrar of voters in accordance with LSA-R.S. 18:1300.3, as follows:
TOTAL NAMES APPEARING ON THE RECALL PETITION ........... 50
      TOTAL NUMBER OF ELECTORS IN THE VOTING AREA AS OF DATE OF FILING OF PETITION ...................... 143
NUMBER OF QUALIFIED SIGNATURES ON RECALL PETITION ...... 39
LSA-R.S. 18:1300.2(B) requires a recall petition to be "[s]igned by a number of the electors of the voting area as will in number equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall election is petitioned; however, where fewer than one thousand qualified electors reside within the voting area, the petition shall be signed by not less than forty percent of said electors." The registrar certified that the total number of voters registered in the voting area is 143. Therefore, in calculating forty percent of 143, a total of 57 valid signatures is required on the recall petition for the governor to issue a proclamation for a special election.
The registrar certified that there are a total of 39 qualified signatures on the recall petition, which does not meet the required forty percent. Therefore, it is the opinion of this office that the validated signatures on the recall petition are not sufficient in number for the governor to issue a proclamation ordering a special election on the question of recall for Raymond Hymes, Chief of Police, Village of Powhatan.
If we can be of further assistance in this matter, please contact our office.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                                   ____________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL:cwr
Enclosures arl/opinions/1998/98-466
cc:  Hon. Raymond Hymes Registrar, Deborah S. Waskom Hon. W. Fox McKeithen Hon. Jerry M. Fowler
Date Received:
Date Released:
Angie Rogers LaPlace
Assistant Attorney General